J-S18031-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

RAZEEK CARWHEEL

                            Appellant                 No. 1778 EDA 2014


                   Appeal from the PCRA Order May 22, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0012022-2007


BEFORE: BENDER, P.J.E., ALLEN, J., and MUNDY, J.

JUDGMENT ORDER BY MUNDY, J.:                         FILED MARCH 10, 2015

        Appellant, Razeek Carwheel, appeals pro se1 from the May 22, 2014

order dismissing as untimely, his first petition for relief filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. After careful

review, we affirm.

        On August 19, 2009, Appellant was convicted by a jury in absentia of

one count each of possession with intent to deliver and criminal conspiracy.2

On October 2, 2009, the trial court imposed an aggregate sentence of ten to

20 years’ imprisonment. No direct appeal was filed; therefore, Appellant’s
____________________________________________
1
  The PCRA court appointed counsel for Appellant, who later withdrew
pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988),
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc), and
their progeny. Appellant does not challenge said withdrawal on appeal.
2
    35 P.S. § 780-113(a)(30) and 18 Pa.C.S.A. § 903(a)(1), respectively.
J-S18031-15


judgment of sentence became final on November 2, 2009, when the filing

period for a notice of appeal expired.3              See generally 42 Pa.C.S.A.

§ 9545(b)(3); Pa.R.A.P. 903(c). Appellant therefore had until November 3,

2010 to timely file a PCRA petition.4            As he filed the instant petition on

September 6, 2012, it was patently untimely.5 Moreover, Appellant’s brief

does not argue that any enumerated time-bar exception applies.

       To the extent that Appellant’s argument can be construed as arguing

his PCRA petition is timely due to his absence from the proceedings, we

reject this argument. In general, the PCRA time-bar is not subject to any

type of equitable tolling.       Commonwealth v. Miller, 102 A.3d 988, 992

(Pa. Super. 2014) (citation omitted). Furthermore, our Supreme Court has

consistently held that “a fugitive who returns to court should be allowed to

take the system of criminal justice as he finds it upon his return: if time for

filing has elapsed he may not file; if it has not, he may.” Commonwealth
____________________________________________
3
   We observe that the 30th day fell on Sunday, November 1, 2009. When
computing the 30-day filing period “[if] the last day of any such period shall
fall on Saturday or Sunday, or on any day made a legal holiday … such day
shall be omitted from the computation.” 1 Pa.C.S.A. § 1908. Therefore, the
filing period expired on Monday, November 2, 2009.
4
 On November 2, 2010, the courts were closed in observation of Election
Day. Therefore, Appellant’s PCRA petition was due on November 3, 2010.
See generally 1 Pa.C.S.A. § 1908.
5
  We note the certified record contains the postmark showing Appellant’s
PCRA petition was mailed on September 6, 2012. Therefore, we deem his
petition filed on that date pursuant to the prisoner mailbox rule. See
generally Commonwealth v. Chambers, 35 A.3d 34, 38 (Pa. Super.
2011) (citation omitted), appeal denied, 46 A.3d 715 (Pa. 2012).



                                           -2-
J-S18031-15


v. Judge, 797 A.2d 250, 258 (Pa. 2002) (citation omitted); accord

Commonwealth v. Doty, 997 A.2d 1184, 1188 (Pa. Super. 2010).

Therefore, Appellant’s absence from custody did not toll the PCRA time-bar.

     Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s PCRA petition as untimely filed. Accordingly, the PCRA

court’s May 22, 2014 order is affirmed.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/2015




                                    -3-